TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00313-CV



                             John Craig MacFarlane, Jr., Appellant

                                                 v.

                 GRP/AG 2005-1, LLC and GRP Financial Services, Appellees



             FROM THE COUNTY COURT COURT AT LAW OF COMAL COUNTY
            NO. 2006CV0853, HONORABLE RANDAL C. GRAY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant John Craig MacFarlane, Jr.’s brief was due August 17, 2007. On October

15, 2007, the clerk’s office notified him that his brief was overdue and that his appeal would be

dismissed for want of prosecution unless he responded by October 25, 2007,1 with an explanation

for his failure to file a brief by October 25, 2007. See Tex. R. App. P. 38.8(a). Neither a response

to our notice nor a brief has been received. Accordingly, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 42.3(b).




       1
           Appellant’s pending motion challenging our jurisdiction is overruled.
                                          W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: January 10, 2008




                                             2